        Case 1:18-cv-11585-KPF Document 84 Filed 08/07/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

THREE BROTHERS TRADING, LLC,

                          Plaintiff,
                                                    18 Civ. 11585 (KPF)
                   -v.-
                                                          ORDER
GENEREX BIOTECHNOLOGY CORP.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      The Court is in receipt of the parties’ letters regarding whether the

Arbitrator may consider the issue of attorneys’ fees in the upcoming arbitration

hearing that is scheduled to begin on September 9, 2020. (Dkt. #82, 83).

Notwithstanding of the scope of the remand in the Court’s April 24, 2020

Opinion and Order (Dkt. #67), the Arbitrator continues to exercise the

authority granted to him or her under the arbitration rules agreed upon and

selected by the parties — here, the rules of the American Arbitration

Association (“AAA”) (see Dkt. #20, Ex. A at 4); see also Local 1199, Hosp. &

Health Care Emps. Union v. Brooks Drug Co., 956 F.2d 22, 25 (2d Cir.1992)

(“The scope of authority of arbitrators generally depends on the intention of the

parties to an arbitration, and is determined by the agreement or submission.”

(internal citations and quotation marks omitted)). Therefore, the scope of the

Court’s remand order does not alter the Arbitrator’s authority to award

attorneys’ fees pursuant to AAA Commercial Rules 47(b) and 47(d)(ii).

Furthermore, as Plaintiff correctly notes, the Court has already rejected

Defendant’s “prevailing party” argument. (Dkt. #67 at 31). As expressly
         Case 1:18-cv-11585-KPF Document 84 Filed 08/07/20 Page 2 of 2




addressed in the April 24, 2020 Opinion and Order, and equally true with this

subsequent remand, “the case was remanded then, and is remanded now, only

to determine the extent of damages to which AEXG is entitled as the prevailing

party.” (Id.).

      SO ORDERED.

Dated:       August 7, 2020
             New York, New York           __________________________________
                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                      2
